Title: To Benjamin Franklin from Pierre-Simon-Benjamin Duvivier, 20 April 1780
From: Duvivier, Pierre-Simon-Benjamin
To: Franklin, Benjamin


Monsieur
Ce 20 avril 1780.
La Médaille dont Votre excellence m’a chargé est gravèe et je la regarde comme finie, je desirerois avant de faire tremper les coins avoir lhonneur de vous en montrer les Epreuves pour profiter de vos avis pendant quil en est encore temps. Pouriez vous me fixer un jour ou je pourois estre sur de vous rencontrer chez vous, ou bien en venant a Paris voudriez vous m’honorer de votre visite et m’en prevenir par un mot d’écrit. Vous verriez chez moy une grande quantité de mes ouvrages que je n’ai pas pu vous porter et qui vous donneroient Surement la confiance pour les autres mèdailles que vous devez faire graver et aux quelles je m’appliquerai comme a celle de Mr. le chevalier de fleury dont jespere que vous serez content.
Jai lhonneur d’estre avec respect de Votre Excellence Le tres humble et tres obeissant Serviteur
B DuVivier 
Addressed: a Son Excellence / Son Excellence Monsieur / Franklin Ministre des Etats / unis d’Amerique près le Roy / de france / a Passy
Notation: B DuVivier ce Avril 20. 1780
